Citation Nr: 1225996	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2004 and June 2007 rating decisions. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board sent a letter to the Veteran to clarify whether it was his desire to testify at a hearing before the Board.  The Veteran responded in June 2012 that he wanted to appear at a Travel Board hearing.  As such, the Veteran should be scheduled for a Travel Board hearing at the Albuquerque, New Mexico RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Albuquerque, New Mexico RO, in the order that the request was received.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

